                                                                                     d:
                                                                                          MAR -6
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                                    U
                                  Richmond Division


JAMES HERBERT PARKER,

        Plaintiff,
V.                                                            Civil Action No. 3:19CV957


UNKNOWN,

        Defendant.


                                  MEMORANDUM OPINION


        By Memorandum Order entered on January 13, 2020,the Court conditionally docketed

Plaintiffs action. The Court directed Plaintiff to return his informa pauperis affidavit. The

Court warned Plaintiff that a failure to comply vsdth either of the above directive within thirty

(30)days ofthe date of entry thereof would result in summary dismissal of the action.

        Plaintiff has not complied with the order of this Court. Plaintifffailed to return the in

forma pauperis affidavit. As a result, he does not qualify for informa pauperis status.

Furthermore, he has not paid the statutory filing fee for the instant action. See 28 U.S.C.

§ 1914(a). Such conduct demonstrates a willful failure to prosecute. See Fed. R. Civ. P. 41(b).

Accordingly, this action will be dismissed without prejudice.

        An appropriate Order shall issue.


                                                              M. Hannah La^
                                                              United States District Judge
Date: MAR 06 2020
Richmond, Virginia
